DETAILED ACTION
This action is in response to the amendment filed 12/21/2020. Claims 23-43 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 1/28/2021 and 02/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Victor (39867) on 3/23/2021.

Please amend claims 29, 36 and 43 as follows: 

Claim 29. (Currently Amended) The computer program product of claim 23, wherein the metadata track to invalidate has a valid flag for each track having metadata in the metadata track to invalidate indicating whether the metadata for the track is valid or invalid, wherein the operations further comprise: setting the valid flag for a track in the metadata track to invalidate to invalid in response to indicating a track format code of the track format codes in a cache control block for the track as invalid; and invalidating the metadata track to invalidate after indicating all the track format codes as invalid.  

Claim 36. (Currently Amended) The system of claim 30, wherein the metadata track to invalidate has a valid flag for each track having metadata in the metadata track to invalidate indicating whether the metadata for the track is valid or invalid, wherein the operations further comprise: setting the valid flag for a track in the metadata track to invalidate to invalid in response to indicating a track format code of the track format codes in a cache control block for the track as invalid; and invalidating the metadata track to invalidate after indicating all the track format codes as invalid.  

Claim 43. (Currently Amended) The method of claim 37, wherein the metadata track to invalidate has a valid flag for each track having metadata in the metadata track to invalidate indicating whether the metadata for the track is valid or invalid, further comprising: setting the valid flag for a track in the metadata track to invalidate to invalid in response to indicating a track format code of the track format codes in a cache to invalidate after indicating all the track format codes as invalid.  
 

Allowable Subject Matter
The Examiner notes the filing of the terminal disclaimer and the double patenting rejection is hereby withdrawn.
Claims 23-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ …determining tracks having metadata in a metadata track to invalidate; and indicating track format codes, in cache control blocks for tracks whose metadata is in the metadata track to invalidate, as invalid, wherein valid track format codes are used to determine corresponding track format metadata having track format layout information used to access tracks, wherein the track format codes identify format metadata, wherein there are multiple instances of the track format codes maintained separate from the metadata tracks”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Beardsley and Jarvis. Beardsley discloses metadata tracks and corresponding cache control blocks. Beardsley discloses the metadata tracks comprise two segments including address bits and the metadata. Jarvis discloses a metadata track comprises CKD track format data. However, neither Beardsley nor Jarvis, disclose that there are multiple instances of the track format codes maintained separate from the metadata tracks, wherein the track format codes are used 
With respect to independent claim 30,“ … determining tracks having metadata in a metadata track to invalidate; and indicating track format codes, in cache control blocks for tracks whose metadata is in the metadata track to invalidate, as invalid, wherein valid track format codes are used to determine corresponding track format metadata having track format layout information used to access tracks, wherein the track format codes identify format metadata, wherein there are multiple instances of the track format codes maintained separate from the metadata tracks”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Beardsley and Jarvis. Beardsley discloses metadata tracks and corresponding cache control blocks. Beardsley discloses the metadata tracks comprise two segments including address bits and the metadata. Jarvis discloses a metadata track comprises CKD track format data. However, neither Beardsley nor Jarvis, disclose that there are multiple instances of the track format codes maintained separate from the metadata tracks, wherein the track format codes are used to identify track format metadata having track format layout information used to access the tracks, as argued by the Applicant on page 10 of Applicant Remarks 12-21-20.  Therefore, the prior art of record does not appear to teach claim 30 as a whole. Claims 
With respect to independent claim 37,“ … determining tracks having metadata in a metadata track to invalidate; and indicating track format codes, in cache control blocks for tracks whose metadata is in the metadata track to invalidate, as invalid, wherein valid track format codes are used to determine corresponding track format metadata having track format layout information used to access tracks, wherein the track format codes identify format metadata, wherein there are multiple instances of the track format codes maintained separate from the metadata tracks”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Beardsley and Jarvis. Beardsley discloses metadata tracks and corresponding cache control blocks. Beardsley discloses the metadata tracks comprise two segments including address bits and the metadata. Jarvis discloses a metadata track comprises CKD track format data. However, neither Beardsley nor Jarvis, disclose that there are multiple instances of the track format codes maintained separate from the metadata tracks, wherein the track format codes are used to identify track format metadata having track format layout information used to access the tracks, as argued by the Applicant on page 10 of Applicant Remarks 12-21-20.  Therefore, the prior art of record does not appear to teach claim 37 as a whole. Claims 38-43 are allowable at least by the virtues of their dependencies from independent claim 37.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.